Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 1 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038
TO: Miller, Ashley
SUBJECT: page 1
DATE: 01/19/2021 02:28:02 PM

<« 8B 2
UNITED STATES OF AMERICA =o OQ
DISTRICT OF MASSACHUSETTS 2 = mn
On 4 2=
32 Ww Sm
UNITED STATES 3° 2 Ow
am oD wT
vs. CRIMINAL NO. 1:16-CR-10096-PBS Pe —~ ™
63 = BR
SHAUN MILLER, —_t —
Defendant

January 19, 2021

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO THE FIRST STEP ACT

Shaun Miller, pro-se, respectfully moves the Court under Subsection 3582 (c)(1)(A)(i) to reduce his
sentence and immediately release him to home confinement and a period of supervised release. This
Court originally sentenced Mr. Miller, a non-violent offender, to a term of 90 months of imprisonment.

Mr. Miller has now served nearly 60% of his statutory term.

Since Mr. Miller was sentenced, the unprecedented COVID-19 pandemic, which was not within the
contemplation of the Court at sentencing, has ravaged the federal prison system, leading to 124 confirmed
inmate deaths and over 14,000 confirmed inmate infections. COVID-19 now poses grave risks to Mr. Miller,
who currently suffers from obesity. The Center for Disease Control ("CDC") and numerous medical studies
have recognized that obesity is a critical risk factor which greatly increases the risk of serious, even life-
threatening, complications from COVID-19. In a prison environment, where Mr. Miller is unable to practice
social distancing or proper hygiene, Mr. Miller's risk for contracting COVID-19, and suffering severe

complications, are greatly increased. This is particularly the case since Mr. Miller is currently designated
to the cadre unit at the Metropolitan Detention Center in Brooklyn ("MDC"), where he is required to work in
different units of the building, as well as outside the building, coming into contact with numerous inmates
and staff members daily, increasing his points of potential exposure. The COVID-19 pandemic, coupled with
Mr. Miller's increased risk of severe complications due to his health condition, establish extraordinary and
compelling reasons warranting compassionate release.
Mr. Miller's exceptional rehabilitation further warrants compassionate release. During almost four

and a half years of incarceration, Mr. Miller has been a model prisoner and has taken great strides to better
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 2 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038
TO: Miller, Ashley
SUBJECT: page 2
DATE: 04/18/2021 12:44:50 PM
himself, taking nearly every class available to him, and even enrolling in a number of correspondence
courses for evangelism/Bible teaching. The Second Circuit has recently ruled that this kind of extraordinary
rehabilitation is highly relevant to a motion for compassionate release when combined with other factors.
See United States v. Zullo, Case No. 19-3218-cr (2d Cir. Sept. 25, 2020). Because there are abundant
extraordinary and compelling reasons warranting compassionate release, Mr. Miller respectfully requests
that this Court grant his motion or schedule a hearing on the motion as soon as possible.
I. Procedural History and Background
On October 20, 2017, this Court sentenced Mr. Miller to a term of 90 months in prison for two non-
violent, but serious offenses: possession with intent to distribute and distribution of less than 100 grams of
heroin, and possession of a firearm by a convicted felon, in violation of 21 U.S.C. Subsection 841(A)(1) and
18 U.S.C. Subsection 922(G)(1). See Ex. 1, BOP Sentence Monitoring Computation Data Sheet.
Mr. Miller has served approximately 4 and a half years of that sentence, which equates to over one-
half of his statutory term, and is eligible for release to home confinement on July 8, 2022. See Ex. 1. His
projected release date is January 8, 2023. ld.
Mr. Miller filed an administrative relief request with MDC Brooklyn on or about December 17, 2020
seeking compassionate release and has not yet received a response. Given that over 30 days have passed since
Mr. Miller filed his request, the Court can consider his request for compassionate release, whereas the First
Step Act provides, in applicable part, that:

(1) in any case-

(A) the court, upon...motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant's facility, whichever is earlier, may reduce the term of imprisonment...
after considering the factors set forth in Section 3553 (a) to the extent that they are
applicable, if it finds that-

(i) extraordinary and compelling reasons warrant such a reduction; ...
and that such a reduction is consistent with applicable policy statements issued by the Sentencing Commission.
18 U.S.C. Subsection 3582(c)(1)(A)(i).

In this case, Mr. Miller has “fully exhausted all administrative rights” relative to his request for

compassionate release. He has submitted a request for compassionate release, and that request has gone
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 3 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 89741038

TO: Miller, Ashley

SUBJECT: page 3

DATE: 01/19/2021 02:30:10 PM
unanswered. Accordingly, he has exhausted all administrative rights within the Bureau of Prisons, and his
request for compassionate release is ripe for review by this Court.

Ul. Mr. Miller's medical condition, coupled with the conditions of his confinement, place him at great risk
of contracting COVID-19, and suffering severe complications

A. Mr. Miller's medical condition puts him at high risk of severe iliness or death from COVID-19.

i. Mr. Miller is medically obese.

At the time of his sentencing, Mr. Miller had no known medical issues and was a healthy 31-year old
man. He was 5 feet, ten inches tall and weighed 164 pounds. Since the pandemic, Mr. Miller has been forced

to suffer frequent "lock-down" periods, during which he is confined to his cell for durations of up to 24 hours
a day, sometimes lasting for up to weeks, if not months at a time. As a result, Mr. Miller has now gained a
tremendous amount of weight.

Mr. Miller first noticed that he was beginning to gain a lot of weight in October of 2020. He weighed
himself utilizing the unit's scale that is available to him in his living quarters and was 204 Ibs. As the weeks
continued, Mr. Miller noticed an even greater increase in his weight. In early December of 2020, Mr. Miller
weighed himself once more utilizing the scale that is available to him in his unit. This time, Mr. Miller
weighed 230 lbs.

In most BOP facilities across the country, an inmate can access medical staff every morning
at 7am, Monday through Friday, by simply walking into the medical unit during "sick call". At that time the
sick or injured inmate may receive immediate medical attention. Unfortunately, MDC Brooklyn has a different
policy. At the MDC, inmates who are in need of medical attention must file a request electronically to medical
staff. Inmates are then placed on a “waiting list". This process can take weeks, if not months, before a sick
or injured inmate might receive the proper care needed.

When Mr. Miller noticed that his weight was dramatically increasing on December 8, 2020, he
immediately wrote a request to medical staff identifying his specific problem. See Ex. 2. Approximately 15
days passed and Mr. Miller had still not been seen by a doctor. On December 23, 2020, Mr. Miller filed
another request to be seen by medical staff, also explaining that he was experiencing frequent headaches
and numbness of hands. See Ex. 3. On January 7, 2021, after approximately 30 days had passed since his

initial request for medical attention, Mr. Miller filed a third request to be seen by a doctor. See Ex. 4.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 4 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 4

DATE: 01/19/2021 02:36:13 PM

Because doctors at MDC Brooklyn failed to respond to any of his requests for medical attention, Mr.

Miller was left with no other option but to take the necessary steps of his own to investigate his condition.
He obtained a Body Mass Index ("BMI") chart through his sister, Brianna Miller, who is currently employed as
a Medical Assistant in the State of Massachusetts. See Ex. 5. According to the chart, Mr. Miller has a BMI
score of 33 kg/m2, as he is 5° 10" tall and weighs 230 lbs. See Ex. 5. This undoubtedly places Mr. Miller in

the category of being medically obese. Id.

ii. With a serious comorbidity, Mr. Miller has a much greater chance of becoming seriously ill or
dying from COVID-19.

The Center for Disease Control (CDC) has indicated that obesity increases one's risk of severe illness
from COVID-19. See Ex. 6. Moreover, the CDC explains that obesity increases one's risk for hospitalization
threefold. See Ex. 7. (Note- the chart in Ex. 7 was obtained from https://www.cdc.gov/coronavirus/20 19-
ncovi/covid-data/investigations-discovery/hospitalization-underlying-medicat-conditions.html (last accessed
Jan. 11, 2021).

Medical studies have confirmed this finding as well. See Katelyn Newman, Study: High Blood Pressure,
Obesity are Most Common Comorbidities in COVID-19 Patients, U.S. News and World Report, Apr. 22, 2020
(analyzing the results of a study of 5,700 patients hospitalized in the New York area, noting that "[almong the
5,350 patients who were presented with a comorbid condition,...41.7% were obese"); Jonathan Cunningham,
Clinical Outcomes in Young US Adults Hospitalized With COVID-19, JAMA Internal Medicine, Sept. 9, 2020
(analyzing the outcomes of 3222 young adults, age 18-34 years old, hospitalized with COVID-19, and finding
that 36.8% had obesity).

Further, patients who do not die from serious cases of COVID-19 often face prolonged recovery
periods, including extensive rehabilitation from heart and neurologic damage and loss of respiratory capacity,
all of which would likely render Mr. Miller unable to independently function within the prison, if he were to
contract the virus. See Jennifer Couzin-Frankel, Science, From ‘brain fog’ to heart damage, COVID-19's
lingering problems alarm scientists, July 31, 2020.

The CDC guidance and these research studies establish beyond dispute that Mr. Miller's obesity puts him
at a much higher risk of severe illness, hospitalization, and death from COVID-19 than an average inmate,

were he to contract the virus.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 5 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038
TO: Miller, Ashley
SUBJECT: page 5
DATE: 01/18/2021 12:51:56 PM

B. Conditions at the MDC, and in particular, Mr. Miller's position in the cadre unit, create a high risk that
he will contract COVID-19.

Mr. Miller's risk of contracting this virus is further elevated by the particular circumstances of his confinement
at the MDC.

i. The conditions at the MDC are a breeding ground for the virus.

According to the BOP website, the MDC currently has 13 COVID-positive staff members, 11 COVID-
positive inmates, 158 "recovered" inmates, and 62 "recovered" staff members. See www.bop.gov/coronavirus/
(last accessed January 11, 2021). Furthermore, in a lawsuit filed by at-risk prisoners against the MDC, Judge
Kovner noted that petitioners had adduced evidence that "MDC officials are falling short of the CDC's guidance
in several respects: While CDC guidance calls for inmates experiencing possible COVID-19 symptoms to be
evaluated ‘at the first sign of symptoms,‘ ... so that potentially infected inmates can be placed in isolation
‘immediately once symptoms appear,’ ... evidence at the hearing indicates that MDC officials may take days
or sometimes weeks to respond to requests for medical attention that describe such symptoms." Chunn v.
Edge, No. 20CV1590RPKRLM, 2020 WL 3055669, at *26 (E.D.N.Y. June 9, 2020). In addition, the Judge found
that "while CDC guidelines call for isolating individuals who have symptoms of COVID-19, ... MDC officials
appear to have isolated only a fraction of inmates displaying such symptoms.” Id. Although the Court in that
matter found that petitioners did not ultimately meet the stringent test for a preliminary injunction and that
jawsuit was dismissed after the MDC released the petitioners in the action, it brought to light very troubling
reports of how MDC officials have been handling the pandemic.

Similarly, several lawmakers issued a statement on May 15, 2020 expressing concerns of inadequate
handling of COVID-19 at the MDC, stating:

We've also heard directly from union officials representing MDC workers about conditions at the facility.

They've expressed clearly to the Court and media that: staff are performing their duties without

adequate Personal Protective Equipment; inmates are being distributed inadequate, flimsy facial masks

that quickly deteriorate; sick staff continue reporting to work specifically because of BOP

administrative policies; and inmates at MDC are not being tested in a manner sufficient to slow - let

alone stop - the spread of coronavirus.

Ex. 8, Rep. Nydia Velasquez Press Release, NYC Elected Officials Statement Regarding Metropolitan Detention
Center Brooklyn.

Due to these types of concerns, judges have granted compassionate release motions to inmates housed

at the MDC, noting that although the BOP and the MDC staff seems to be doing what they can with the limited
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 6 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 6

DATE: 01/18/2021 12:52:27 PM
resources they have available, their response to the pandemic "falls short in key respects and cannot eliminate
the heightened risks inherent in a carceral setting.” United States v. Rodriguez, No. 17-CR-157 (VEC), 2020 WL
3051443, at *2-3 (S.D.N.Y. June 8, 2020) (granting compassionate release to inmate from the MDC and noting
that the MDC has only provided 1 disposable mask per week to each inmate, inmates are not provided with N95
masks, and the MDC is not testing asymptomatic inmates due to a shortage of testing kits); See also United
States v. Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020) (ordering release of
prisoner from the MDC); United States v. Sanchez, No. 18-CR-00140-VLB-11, 2020 WL 1933815, at*7 (D.Conn.
Apr. 22, 2020) (ordering release of prisoner from the MDC).

In addition, it is likely that the number of COVID-19 cases at the MDC will continue to grow, as the rates
of COVID-19 cases in New York City, and in Brooklyn in particular, are on the rise. The New York Times
reported on September 29, 2020 that "New York State on Monday reported a spike in its rate of new cases,
including a rise in New York City” and that, "[o]fficials are particularly concerned about eight neighborhoods in
Brooklyn and Queens... that have accounted for about one-fourth of New York City's new cases in the past two
weeks, despite representing about 7 percent of the city's population." Ex. 9, N.Y.Times, N.Y.C.'s mayor
announces an uptick in the city's positivity rate, as elementary schools open. Given that prison guards and
other individuals who work at the MDC come in and out of the building daily, this rise in cases in the
community surrounding the prison has already began to inevitably translate into a rise in cases inside the
prison. See www.bop.gov/coronavirus/

ii. Mr. Miller's position at the MDC puts him at particular risk.

The risk for infection has been compounded for Mr. Miller because he has been assigned to the cadre
unit at the MDC, which means that he performs services throughout the prison and comes into contact with
many inmates and staff members on a daily basis, some whom appear to be sick and coughing, thereby
increasing his risk of infection. Mr. Miller is also one of the privileged inmates who possesses a "gate pass”,
which calls for his services to be used for jobs outside of the prison as well. This places him at an even
greater risk of infection from COVID-19, whereas he then enters directly into the community surrounding the
MDC as his services are needed. Because of the nature of his assigned duties, Mr. Miller is unable to take

precautionary measures recommended by the CDC to avoid the virus, including social distancing. He has been
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 7 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashiey

SUBJECT: page 7

DATE: 01/18/2021 12:53:04 PM
forced to ride on crowded elevators of up to eight people at one time, and even forced to collect trash as well
as drop off commissary purchases to floors of the building that are under specific quarantine due to
a positive presence of COVID-19 among inmates who reside there.

In addition, the medical team at the MDC is overwhelmed and unable to respond to prisoners who are ill.

In the last few weeks, Mr. Miller has had frequent headaches and dizziness, and has had to submit multiple
written requests for medical attention over a period of 30 days. See Exs. 2, 3 and 4. Mr. Miller has still not
been seen by a doctor. He was recently informed that the MDC medical staff is completely overwhelmed by the
number of prisoners in the quarantine units and so they have been unable to respond to prisoner's sick

requests in the main part of the prison.

iii. Prison conditions have led to unprecedented outbreaks and hundreds of prisoner deaths around
the country.

Due to the inability of inmates like Mr. Miller to protect themselves through social distancing and proper
hygiene, significant and deadly outbreaks of COVID-19 have developed at both federal and state prisons around
the country. See Michael Balsamo, Over 70% of tested inmates in federal prisons have COVID-19, Apr. 29,
2020, AP News; Josiah Bates, Ohio Began Mass Testing Incarcerated People for COVID-19. The Results Paint a
Bleak Picture for the U.S. Prison System, Time Magazine, Apr. 22, 2020 ("Mass testing at a state prison in
Ohio has provided more evidence of just how quickly and easily the novel coronavirus can spread in
correctional facilities. 2,011 people - or 78% of all inmates - have tested positive for COVID-19 at the Marion
Correctional Institute in Marion County, Ohio, according to the Ohio Department of Rehabilitation &
Corrections.") These outbreaks have resulted in at least 1,107 deaths of prisoners nationwide, as of September
22, 2020, and the number of inmate deaths continues to rise at alarming rates. See The Marshall Project, A
State-by-State Look at Coronavirus in Prisons (reporting that, as of September 22, 2020, “at least 1,107 other
prisoners have died of coronavirus-related causes” and that "[b]y Sept. 22, the total number of deaths had
risen by 4 percent in a week"); BOP website, httos:/Awww.bop.gov/coronavirus/ (reporting on September 28,
2020 that there have been "124 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19
disease").

Given the conditions of confinement at prisons in general, the situation at the MDC in Brooklyn in

particular, and Mr. Miller's exposure to a vast number of inmates and staff members at the MDC because of
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 8 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 8

DATE: 01/19/2021 02:30:52 PM
his position in the cadre unit, Mr. Miller submits that he is at very high risk for COVID-19.
ll]. “Extraordinary and compelling reasons” warrant a reduction in Mr. Miller's sentence.

A court may reduce a defendant's term of imprisonment pursuant to 18 U.S.C. Subsection 3582(c)(1)(A)
after finding that."extraordinary and compelling reasons warrant such a reduction.” A court's discretion to
reduce a defendant's sentence under this statute is extremely "broad" and is not limited by the previously
enacted United States Sentencing Guideline Subsection 1B1.13, Application Note 1(D), which applies to motions
for compassionate release brought by the Bureau of Prisons. Subsection 1B1.13, Application Note 1 states that
"extraordinary and compelling reasons" warranting a sentence reduction under 18 U.S.C. Subsection 3582
(c)(1)(A) exist under certain specific circumstances. Subsection (D) is a catchall provision which provides that
such reasons can exist when “[ajs determined by the Director of the Bureau of Prisons, there exists in the
defendant's case an extraordinary and compelling reason other than, or in combination with, the reasons
described in Subdivisions (A) through (C)." This Application Note essentially allowed the Bureau of Prisons to
be the sole arbiter of whether most reasons qualified as extraordinary and compelling. The Second Circuit, in
United States v. Zullo, Case No. 19-3218-cr(2d Cir. Sept. 25, 2020), found that since the Sentencing
Commission has not updated its guidance in the area since passage of the First Step Act, the First Step Act
freed district courts to consider any potential extraordinary and compelling reasons that a defendant raises for
compassionate release. See United States v. Zullo, Case No. 19-3218-cr(2d Cir. Sept. 25, 2020).

In fact, in a recent decision issued by the Second Circuit, United States v. Zullo, the court reversed a
district court's denial of compassionate release for a defendant who had requested a sentence reduction under
18 U.S.C. Subsection 3582(c)(1)(A) based on his extensive rehabilitation, his young age at the time of the
crime, and the fact that his sentence was extremely long, a 15 year mandatory minimum. Id. While the district
court had considered itself to be constrained by the factors set forth in Application Note 1(D) when evaluating
the defendant's motion for compassionate release, the Second Circuit held that: "the First Step Act freed
district courts to consider the full slate of extraordinary and compelling reasons that an imprisoned person
might bring before them in motions for compassionate release. Neither Application Note 1(D), nor anything
else in the now-outdated version of Guideline Subsection 1B1.13, limits the district court's discretion.” Id at

18.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 9 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038
TO: Miller, Ashley
SUBJECT: page 9
DATE: 01/18/2021 12:53:44 PM

The Second Circuit emphasized the district court's wide discretion in this area, noting that "[t]he only
statutory limit on what a court may consider to be extraordinary and compelling is that ‘[rlehabilitation...alone
shall not be considered an extraordinary and compelling reason”, citing to 28 U.S.C. Subsection 994(t). Id. at
19. The Court specifically noted, however, that Zullo was not relying on his rehabilitation alone and that "the
sentencing court's statement about the injustice of his lengthy sentence might perhaps weigh in favor of a
sentence reduction." Id. The Court also pointed out that these arguments "may also interact with the present
coronavirus pandemic, which courts around the country, including in this circuit, have used as a justification
for granting some sentence reduction motions.” Id. at 20.

Here, Mr. Miller can demonstrate extraordinary and compelling reasons for a reduction in his sentence
under 18 U.S.C. Subsection 3582(c)(1)(A), based on several factors, including: (1) his medical condition,
which puts him at grave risk for severe illness or death should he contract COVID-19, which is a very real
possibility in light of his position in the cadre unit at the MDC; (2) his exceptional rehabilitation since his

incarceration; and (3) other relevant Subsection 3553(a) factors.

A. Mr. Miller's medical condition, which puts him at increased risk of severe illness or death from
COVID-19, is an extraordinary and compelling reason.

Mr. Miller can demonstrate extraordinary and compelling reasons for compassionate release based on
the risk of COVID-19 infection to which he is exposed at the MDC and his obesity, which puts him at higher risk
for severe iliness or death from COVID-19 should he contract it. In recognition of the extraordinary threat that
COVID-19 poses to at-risk inmates, other courts have found that inmates with comparable medical conditions
demonstrated extraordinary and compelling reasons justifying compassionate release to home confinement.
See e.g., United States v. Pappas, No. 17-CR-67 (LDH), 2020 WL 5658775, at *1 (E.D.N.Y. Sept. 23, 2020)
(ordering release of inmate with severe obesity who had served 23 months of 60 month term of imprisonment);
United States v. Delgado, No. 3:18-cr-17(VAB) -1, 2020 WL 2464685 at, *6 (D.Conn. Apr. 30, 2020) (ordering
release of inmate with obesity and sleep apnea); United States v. Williams-Bethea, No. 18-CR-78 (AJN), 2020
WL 2848098, at *4 (S.D.N.Y. June 2, 2020) (ordering release of inmate with obesity and hypertension and
noting that "the Defendant puts forward compelling and undisputed evidence that obesity is likewise a
comorbidity for COVID-19, and that individuals who are severely obese...are significantly more likely to face

serious risk from the virus.”); United States v. Gross, No. 15-CR-769 (AJN), 2020 WL 1862251, at *4 (S.D.N.Y.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 10 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 10

DATE: 01/18/2021 12:54:27 PM
Apr. 14, 2020)(ordering release of inmate with obesity, hypertension and sleep apnea); United States v. Acoff,
No. 3:09CR703 (MPS), 2020 WL 2781798, at *1(D. Conn. May 29, 2020)(ordering release of inmate with obesity
and a heart condition); United States v. Jenkins, No. 99-CR-00439-JLK-1, 2020 WL 2466911, at *7 (D. Colo.
May 8, 2020)(releasing inmate with obesity and other conditions and noting various medical studies that have
linked obesity to severe illness and death from COVID-19); United States v. Williams, No. 19-CR-134-PWG,
2020 WL 3073320, at *4 (D. Md. June 10, 2020)(ordering release of inmate with obesity who has tested
positive for COVID, noting that "judges in other circuits have found obesity as a contributing factor in
analyzing an extraordinary and compelling reason for compassionate release during COVID-19" and collecting
cases); United States v. White, No. 13-CR-20653-1, 2020 WL 2557077, at *1 (E.D. Mich. May 20, 2020)
(ordering release of inmate with obesity and hypertension).

At bottom, these decisions recognize that, where an inmate's life might be threatened due to the
confluence of their health conditions and the increased risk from COVID-19, compassionate release is
warranted. In Mr. Miller's case, he is medically obese, which places him at risk for sever illness or death from
COVID-19, he is at a facility where COVID-19 is highly present and the conditions are ripe for further spread of
the virus, and he has been assigned to a job where he is required to circulate throughout the facility, even
working outside of the facility, coming into contact with many inmates and staff members as a result. To
avert a potentially deadly outcome here, Mr. Miller urges the Court to reduce his sentence to time served or to
permit him to serve the remainder of his term on home confinement, which would allow him to practice social
distancing and proper hygiene and protect himself in a manner that is impossible in a prison environment.

B. Mr. Miller's extraordinary rehabilitation since his incarceration weighs in favor of a sentence
reduction here.

As the Second Circuit found in United States v. Zullo, Case No. 19-3218-cr, at *19 (2d Cir. Sept. 25,
2020), a defendant's rehabilitation since his incarceration is relevant to, and part of the mix of factors that a
court can evaluate when deciding whether to grant a sentence reduction under 18 U.S.C. Subsection 3582
(c)(1)(A). Indeed, numerous courts evaluating compassionate release motions have concluded that a
defendant's extensive rehabilitation, in combination with other factors, warranted a sentence reduction.
See United States v. Torres, No. 87-CR-593 (SHS), 2020 WL 2815003, AT *6,9 (S.D.N.Y. June 1, 2020)

(granting compassionate release to two inmates who had “undertaken extraordinary efforts to better
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 11 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 11

DATE: 01/18/2021 01:10:58 PM
themselves and their communities since their incarceration", by, among other things, completing "a plethora
of courses, educational programs and life skills programs at the prisons"); United States v. Cantu-Rivera, No.
CR H-89-204, 2019 WL 2578272, at *2 (S.D.Tex. June 24, 2019) (granting inmate compassionate release, in
part, due to his degree of rehabilitation, including his educational achievements while in prison); United States
v. Almontes, No. 3:05-CR-58 (SRU), 2020 WL 1812713, at *9 (D.Conn. Apr. 9, 2020) (granting compassionate
release due to medical reasons and also because the defendant's “rehabilitation from his former life of crime
has been total, and he has a supportive network of family ready to help him reintegrate into society.") Mr.
Miller's extensive efforts to rehabilitate himself are likewise extraordinary. After sentencing, Mr. Miller was
assigned to serve his time at the Low Security Correctional Institution (LSCI) at Allenwood, Pennsylvania.
Upon his arrival at the LSCI, Mr. Miller quickly began working in the prison's kitchen. There, he washed dishes,
cleaned, and prepared meals for the inmate population for nearly 20 months. During that time, Mr. Miller also
completed a list of educational programs, including a number of trade classes at the facility. See Ex. 10,
Program Review (Inmate Copy). Mr. Miller became an active member of the church while at LSCI-
Allenwood, and, in an effort to even further his rehabilitation, he began taking correspondence courses for
Bible teaching and evangelical training, all of which he successfully completed (17 in total) with nothing less
than a 95% grade. See Ex. 11, Certificates of Completion.

Additionally, at the time of his sentencing, the Court recommended that Mr. Miller participate in the

Residential Drug Abuse Program (RDAP). The Court advised Mr. Miller that the program would not only benefit
him in regards to his drug and alcohol problem, but that he could also receive (per order of the BOP) a one-
year reduction from his sentence, as well as up to 12 months of halfway house/home confinement time for
the completion of said program. Unfortunately, Mr. Miller has since been denied this opportunity due to the
fact that the Residential Drug Abuse Program currently considers Mr. Miller's crime of Felon in Possession of a
Firearm to be a violent offense (although the BOP itself recognizes Mr. Miller as being a nonviolent offender).
According to the Residential Drug Abuse Program (RDAP) policy, a violent offender is ineligible to receive any
time off from his sentence for completion of the program. Now, this rule has ultimately disqualified Mr. Miller
for the reductions that both he and this Court reasonably believed he would be receiving from his sentence for

Residential Drug Abuse Program participation at the time of his sentencing. As discouraging as this news
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 12 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 12

DATE: 01/18/2021 01:13:24 PM
has been for Mr. Miller, he has refused to allow this “bump in the road” to keep him from seeking and receiving
the treatment he so desperately needed for his addictions. Mr. Miller went on to complete not only one, but
two drug treatment programs at the LSCI, the most recent being the Non-Residential Drug Abuse Program
(NRDAP). See Ex. 12, NRDAP Certificate of Completion. Mr. Miller admits that he discovered something at
the LSCI that he had never found during any of his previous terms of incarceration. Mr. Miller confesses that
for the first time in his life he found hope. Mr. Miller maintained "perfect conduct" at LSCI-Allenwood
for nearly 20 months, ultimately earning himself a transfer to a lower-security-level prison in July of 2019.
Mr. Miller was then transferred to the cadre unit at MDC Brooklyn. After approximately 30 days, he was given
the privilege of obtaining a "gate pass", which allows him to go in and out of the local community, if needed,
for work-related purposes. Mr. Miller then began his duties at MDC Brooklyn as a sanitation worker, and after
7 months he eventually worked his way up to a position in the prison's Commissary Department, where he has
now currently been employed for the past 10 months. Mr. Miller has completed a list of programs while at
the MDC as well. His most recent accomplishment includes the completion of a trades course which allowed
him to receive his forklift operator's license. See Ex. 13. In addition, Mr. Miller has also taken on numerous
"volunteer jobs” at the prison, including painting, sweeping, mopping, and cleaning the facility. Just recently,
in fact, Mr. Miller shoveled the snow and salted all of the sidewalks surrounding the prison. (Please note that
there are neither any walls nor fences around the outer perimeter of MDC Brooklyn). This assignment further

demonstrates the trust that the BOP has in Mr. Miller due to his exemplary behavior.

C. An evaluation of the remaining Subsection 3553(a) factors weigh in favor of a sentence reduction
for Mr. Miller.

In evaluating motions for compassionate release, “[t]he court must also consider the factors set forth in
18 U.S.C. Subsection 3553(a)." United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at *8
(S.D.N.Y. Apr. 20, 2020). Among the factors to be considered under 18 U.S.C. Subsection 3553(a) are (1) the
nature and circumstances of the offense, (2) the history and characteristics of the defendant, (3) the need for
the sentence imposed - (A) to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; and (C) to

protect the public from future crimes of the defendant, and (4) the need to avoid unwarranted sentence
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 13 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 13

DATE: 01/18/2021 01:13:56 PM
disparities among defendants with similar records who have been found guilty of similar conduct. 18 U.S.C.
Subsection 3553(a). Here, the 3553(a) factors warrant a reduction of Mr. Miller's sentence.

While Mr. Miller's underlying crimes were very serious, Mr. Miller quickly pled guilty, accepted
responsibility for his conduct, and has been trying to make amends ever since. Through availing himself of
every available educational opportunity, he has also positioned himself to be a productive member of society
with gainful employment in the future. Although Mr. Miller did have a criminal history prior to these offenses,
he has no history of violence, his instant offenses were nonviolent, and he has never been deemed a danger
to the community. Under the Subsection 3553(a) analysis, how the defendant “lived his life in other regards
also matters.” Scparta, 2020 WL 1910481 at *8. Prior to his arrest, Mr. Miller was actively involved in his young
son's life and was an exemplary father. In fact, Mr. Miller was the only active parent to be involved in his son's
life at that time. The mother of Mr. Miller's son, Jerrica Dossantos, had abandoned her duties as a mother
early on in the boy's life, ultimately leaving Mr. Miller's aunt, Sharon Chandler, to be the legal guardian of the
child. Although it was Ms. Chandler who had fegal guardianship of his son, Mr. Miller still made the necessary
efforts to be a part of his child's life. On Fridays and Sundays, Mr. Miller would take the 6-hour round-trip to
and from Derry, NH (where Mr. Miller's son resided with Ms. Chandler), to pick up his son and drive him back to
his home on Cape Cod for the weekends. The last four and a half years have been excruciating for Mr. Miller
primarily because he has missed four and a half precious years of his young son's life. Given how close he is to
his son, the four and a half years that he has spent in prison have been more than "adequate deterrence" to
deter any future criminal conduct. See Subsection 3553(a)(2)(B).

Moreover, the time that Mr. Miller has served over the last two and a half years specifically, have been
exceedingly difficult, in a way that could not have been anticipated at the time of sentencing. At the time of
Mr. Miller's sentencing, the only hope that Mr. Miller had for his young son was the fact that the child's mother,
Ms. Dossantos, had since returned back into the boy's life and was now assuming the role of a mother again.
She was clean and sober from drugs and alcohol and frequently visiting with their child. Mr. Miller was also re-
establishing a relationship with Ms. Dossantos at that time. Then, suddenly, on July 25, 2018, Mr. Miller called
home to hear the devastating news that the mother of his child had unexpectedly committed suicide at the

tender age of 29. See Ex. 14, Obituary of Jerrica Dossantos. This unforeseen tragedy has since affected Mr.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 14 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 14

DATE: 01/18/2021 01:14:12 PM
Miller's son in the most unfortunate way. Whereas Mr. Miller's son was once a happy and healthy child, Mr.
Miller's son now has to frequently meet with a child psychologist. The weight of his mother's suicidal death,
combined with the present incarceration of his father, has inevitably brought an unbearable level of hurt,
fear, stress, and anxiety to the boy's young, 8-year-old heart. Now, if Mr. Miller were to become seriously ill
to the point of death from COVID-19 while at the MDC, his son will have been forced to suffer the tragic loss
of both his mother and his father at such an impressionable age. To make matters worse, visits at the MDC
have been cancelled since March 2020, meaning that Mr. Miller's entire family has been unable to see or touch
him for over ten months now. The fact that Mr. Miller has been left with no other option but to sit back and
watch his child suffer from a distance, knowing that there is absolutely nothing that Mr. Miller could do right
now to ease his son‘s pain, has been the most sufficient deterrence to future criminal conduct that any inmate
could possibly experience. Mr. Miller is more than determined to go home, be the father that his son needs
him to be, and never commit a single crime ever again. Mr. Miller asks this Court to please note that over
two-thirds of the individuals who were indicted with him have already served their custodial sentences and
have been released from prison or transferred to residential reentry centers. Mr. Miller also asks this Court to
note that Mr. Miller's ex-girlfriend and main co-defendant in this matter, Brooke Cotell, was released from
prison in 2018, has since been indicted in this Court on new drug-distribution charges, and is currently on home
confinement pending the outcomes of her new federal case as well as multiple violations of her three-year term
of supervised release.

Under all of the circumstances in this case, the Court should conclude that the time that Mr. Miller has

already served is sufficient to satisfy the purposes of sentencing. The overriding factor under Subsection
3553(a) that was not present at the time of sentencing is the COVID-19 pandemic and the serious risk it
presents. Although the circumstances of the present offenses along with Mr. Miller's criminal history both
qualified Mr. Miller for the sentence this Court originally imposed, the sentencing purpose of just punishment
does not warrant a sentence that includes exposure to a life-threatening illness. In fact, the Eighth
Amendment's prohibition on cruel and unusual punishment includes unreasonable exposure to dangerous
conditions in custody. Helling v. McKinney, 509 U.S. 25, 28 (1993); see also Wallis v. Baldwin, 70 F.3d 1074

(9th Cir. 1995) (applying Helling to "contagious diseases caused by overcrowding conditions"). The Subsection
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 15 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038
TO: Miller, Ashley
SUBJECT: page 15
DATE: 01/18/2021 01:14:33 PM
3553(a) factors can be met in this case by an order of home confinement as a condition of supervised release.
The Eighth Amendment also guarantees inmates in BOP custody the right to adequate medical care for
a serious medical need. See Farmer v. Brennan, 51 U.S. 825, 832 (1994); Estelle v. Gamble, 429 U.S. 97, 103-
05 (1976). One court recently invoked the Eighth Amendment in granting a motion for compassionate release,
noting that "a reduction of [defendant's] sentence will enable him to seek, from the doctors and hospitals of
his choice, what may be better medical care than the BOP is obligated or able to provide, particularly given the
very real threat that COVID-19 poses in the institutional environment.” United States v. Williams, No. 3:04-CR-
95-MRC-CJK, 2020 WL 1751545 (N.D. Fla. Apr. 1, 2020).
Finally, due to the COVID-19 pandemic, the history and characteristics of the defendant and the "need...
to provide the defendant with needed ... medical care," Subsection 3553(a), now weigh heavily in favor of Mr.
Miller's release, given the health risk that continued incarceration poses to him. See Scparta, 2020 WL
1910481, at *8.
I¥. Mr. Miller has a stable home to live in, if released to home detention, where he will be safer.
If released to home confinement, Mr. Miller would have a stable home in which to live with his sister,
Brianna Miller, and her two young children in South Dennis, Massachusetts. He will be able to practice social
distancing there and will be able to teach and supervise his niece and nephew who are currently attending
school remotely. He will have access to health insurance through Ms. Miller, who is employed in the medical
field, and will immediately be set up with an adequate primary healthcare physician. Mr. Miller also has a
number of job opportunities lined up for him, including a possible career as a welder, that will help him to
assist his aunt financially in the caring of his child. Moreover, if released from prison, Mr. Miller will be in
a much better position to be able to provide the mental and emotional support that his young, suffering son
so desperately needs right now. Accordingly, Mr. Miller's motion can and should be granted forthwith.
V. Conclusion
For the foregoing reasons, Mr. Miller respectfully requests that the Court modify his sentence under
18 U.S.C. Subsection 3582(c)(1)(A)(i) and release him to home confinement or hold a hearing as soon as
possible. Should the Court wish to hold a hearing, Mr. Miller waves his appearance and asks that he be allowed

to appear telephonically.
Case 1:16-cr-10096-PBS Document 1262 Filed 01/25/21 Page 16 of 16

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: page 16

DATE: 01/19/2021 02:29:38 PM

Dated: January 19, 2021
Brooklyn, NY
Respectfully Submitted,

/s/ Shaun Miller

Shaun Miller, Pro Se

Reg. No. 99741-038
Metropolitan Dentention Center
80 29th Street

Brooklyn, NY 11232
